94 F.3d 648
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Delanor BERRY;  Jack Bennett;  Elmer Jackson;  John Hutson;Perry Scroggins;  Ricky Armstrong, Appellants,v.THE CITY OF LITTLE ROCK, Appellee.
No. 95-3818.
United States Court of Appeals, Eighth Circuit.
Submitted July 3, 1996.Decided Aug. 23, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal from the district court's1 dismissal of their 42 U.S.C. § 1983 claim against the City of Little Rock, Arkansas, in which they challenged the constitutionality of Local Ordinance 16,659 and its application.  Having carefully reviewed the record and the parties' briefs, we conclude that the district court's dismissal of the complaint was correct, and that an opinion on these matters would have no precedential value.


2
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas